t c memo united_states tax_court estate of ruben a myers deceased ken norton executor commissioner of internal revenue respondent petitioner v docket no 20823-15l filed date p asks us to review a determination by irs appeals sustaining a lien notice and a notice of proposed levy to collect delinquent installment payments of estate_tax the gravamen of p's complaint is that r abused his discretion during the 10-year period before the delinquency by not pursuing collection from nonprobate assets not under p's control following the cdp hearing the settlement officer prioritized collection actions first against nonprobate assets and certain jointly owned probate property p misunderstands the sec_6324 special_estate_tax_lien which attaches automatically on the date of death to the gross_estate without any_action by r and which lapses in years p also misunderstands the scope of our review under sec_6330 we do not conduct broad-ranging inquiry into the means by which r has sought to collect estate_tax over the years since decedent's death our narrow focus is on whether the settlement officer abused his discretion in sustaining the filing of the lien notice and the proposed levy notice moreover we will not remand this case for consideration of changed circumstances because the 10-year duration of the special_estate_tax_lien lapsed during the pendency of this case after r froze collection actions on the filing of the petition although the special_estate_tax_lien has lapsed the period for asserting sec_6324 transferee_liability may be open held irs appeals' determination is sustained william burwell sellers for petitioner edwin b cleverdon for respondent memorandum opinion halpern judge this case is before the court to review a determination determination made by the internal_revenue_service irs appeals_office appeals following a collection_due_process cdp hearing conducted pursuant to sec_6320 and c and b and c the determination was that respondent's issuance of a notice_of_federal_tax_lien nftl should be sustained and that as explained in more detail infra pp respondent may proceed by levy seizure or litigation to collect unpaid estate_tax petitioner assigned 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect when the petition was filed and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar numerous errors to the determination respondent denies any error we review the determination pursuant to sec_6330 introduction background the parties have submitted this case for decision without a trial pursuant to rule they have stipulated certain facts and the authenticity of certain documents in pertinent part rule a provides that a ny case not requiring a trial for the submission of evidence as for example where sufficient facts have been admitted stipulated established by deposition or included in the record in some other way may be submitted rule e addresses the form and content of briefs paragraph e thereof requires the inclusion in an opening brief of proposed findings_of_fact based on the evidence with reference to the pages of the transcript or the exhibits or other sources relied upon to support the proposed finding in his opening brief petitioner proposes that we find some facts the source of which he identifies as the summary of facts section of his pretrial memorandum respondent objects to those proposed findings as well as to certain others the source of which respondent correctly identifies as allegations in the petition that respondent denied in the answer as not being supported by the factual record in this case we agree that petitioner's proposed findings that respondent objects to are not supported by the factual record and we will disregard them the facts stipulated are so found and the documents stipulated are accepted as authentic summary of facts when he filed the petition petitioner resided in heflin alabama respondent is here attempting to collect unpaid estate_tax decedent ruben a myers passed away on date on date petitioner filed a federal estate_tax_return and began making installment payments of estate_tax pursuant to sec_6161 and sec_6166 from through petitioner timely made the required_payments in petitioner became delinquent in those payments revenue_officer ro dale baustert was assigned to collect the delinquent payments on or about date ro baustert filed the nftl with the appropriate authority soon thereafter he notified petitioner that the nftl had been filed and of his right to a cdp hearing on date ro baustert notified petitioner of respondent's intent to levy to collect the delinquent tax and of petitioner's right to a cdp hearing levy notice as stated in the levy notice petitioner's unpaid liability for estate_tax interest and penalties was then dollar_figure in response to both the nftl and the levy notice petitioner timely submitted to appeals a form request for a collection_due_process or equivalent_hearing asking for an offer-in-compromise oic stating that he was unable to pay the balance due and requesting withdrawal of the nftl petitioner did not dispute the underlying estate_tax liability interest or penalties at issue after petitioner submitted the form ro baustert made an inappropriate contact with the settlement officer assigned to conduct petitioner's cdp hearing the case was for that reason assigned to another settlement officer settlement officer so stephan harding so harding sent petitioner a letter on date scheduling a face-to-face cdp hearing for date his letter requested that within days petitioner provide him with financial and other information including a completed form_656 offer_in_compromise as well as documentation supporting the withdrawal of the lien and any other documentation petitioner wished so harding to review petitioner provided so harding with the financial information requested but he did not submit a form_656 so harding held the hearing as scheduled at the hearing he verified the following a the requirements of any applicable law or administrative procedure had been met b irs records confirmed the proper issuance of the notice_and_demand the nftl and the notice of a right to a cdp hearing c respondent properly assessed the tax shown on the cdp_notice d notice_and_demand for payment was mailed to petitioner's last_known_address e there was a balance due when the nftl filing was requested f he so harding had no prior involvement with respect to the specific tax periods either in appeals or in compliance g the irs followed all legal and procedural requirements and the actions taken were appropriate under the circumstances at the hearing petitioner stated that for him to pay the delinquent estate_tax liability from probate assets he would have to sell family farmlands that would be difficult to liquidate and he suggested that the irs take action to collect the delinquent liability from third parties who had received cash or liquid_assets attributable to decedent that were included in the gross_estate but that were not probate assets he represented that under alabama law he had no access to nonprobate assets as a source of funds to pay the estate_tax liability on date appeals sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or of the internal_revenue_code notice the notice recited so harding's determination to sustain the filing of the nftl and the issuance of the levy notice he explained that because petitioner had not submitted a form_656 and on the basis of the financial information petitioner provided he had concluded that petitioner was not eligible for an oic he rejected the alternative of an installment_agreement because petitioner had not requested one and on the basis of the provided financial information he had determined that such an agreement would not be appropriate he determined on the basis of the financial information petitioner provided that petitioner did not qualify for noncollectible status or hardship with respect to petitioner's suggestion that the irs should satisfy the estate_tax liability from nonprobate assets so harding stated that he had taken into account petitioner's concerns balancing those concerns against respondent' sec_2the notice is signed by darrell pharms appeals team manager the notice itself contains only a summary of determination it is however accompanied by an attachment that appears to be so harding's memorandum supplying the detail behind the summary of determination and repeating it verbatim moreover in the motion respondent speaks of the settlement officer's making the necessary determination to proceed with collection we will therefore for the most part speak in terms of so harding's making the determination to proceed with collection collection policies as laid out in the internal_revenue_manual he determined that the irs would pursue collection of the estate_taxes first from the nonprobate assets and certain real_property in which petitioner had a partial interest he sustained ro baustert's proposed levy subject_to this aforesaid sequence of levying sale collection from estate assets finally with respect to withdrawal of the nftl he explained that petitioner had not provided the documentation necessary to support withdrawal of the notice and on the basis of the information available he had concluded that there was insufficient justification to withdraw it petitioner filed the petition on date the special_estate_tax_lien provided for in sec_6324 discussed infra p expired on date years after decedent's death respondent has not taken any_action to attach or otherwise pursue collection of the estate_tax liability with respect to nonprobate assets i introduction discussion our task is to determine whether so harding erred in determining to sustain the filing of the nftl and the issuance of the levy notice although petitioner assigned numerous errors to that determination in both his opening and reply briefs petitioner states only the following two issues to be decided whether the commissioner abused his discretion by failing to file a lien against the non-probate assets before the statute_of_limitations ran which foreclosed on the possibility of collecting from non-probate assets and determining that levying probate assets of the estate was efficient we will limit our consideration to those 3petitioner assigned the following errors a the commissioner failed to take into account the significant doubt as to the ability to collect the liability given the size of the liability the previous payments made the decline in value of the assets and the non-probate assets which the petitioner cannot seize or otherwise access b the commissioner failed to take into account all the facts and circumstances surrounding the assessment against petitioner the proposed levy and the lack of viable collection alternatives c the commissioner failed to utilize his equitable power to determine that holding the petitioner liable for additional tax would be unfair and inequitable d the revenue_officer assigned to this case dale baustert engaged in ex-parte communications with sic substantially prejudiced the petitioner and his attempts to reach a resolution of the outstanding tax_liability e the commissioner failed to remove mr baustert from the case and reassign it as the petitioner request sic on several occasions to an officer who was not prejudiced against petitioner issues in determining whether so harding erred in sustaining the filing of the nftl and the issuance of the levy notice see eg 22_tc_1146 holding against the taxpayer with respect to an issue because among other things the taxpayer did not press the issue on brief aff'd per curiam 230_f2d_603 2d cir 22_tc_593 petitioners in their brief do not argue anything about the issue and although they do not expressly abandon the issue we presume they no longer press it ii standard of review sec_6320 and sec_6330 provide a taxpayer the right to notice and the opportunity for an appeals hearing before the commissioner can collect unpaid taxes by means of a lien or levy against the taxpayer's property where the validity of the taxpayer's underlying tax_liability is not at issue as it is not here the court reviews appeals' determination regarding collection actions under an abuse_of_discretion standard of review e g 114_tc_604 in reviewing for abuse_of_discretion we must uphold appeals' determination unless it is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff'd 469_f3d_27 1st cir we do not substitute our judgment for that of the appeals officer and we do not decide independently whether we believe the levy should proceed or the nftl should be withdrawn see id pincite instead we consider whether in the course of making its determination appeals verified that the requirements of applicable law and administrative procedure have been met considered any relevant issue raised by the taxpayer that relates to the unpaid tax or the proposed levy including any collection alternative and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6330 - iii analysis a the determination to proceed with collection petitioner is responsible for payment of the estate_tax due on account of the transfer of decedent's taxable_estate see sec_2001 sec_2002 that is so notwithstanding that the gross_estate may include property that was not owned by decedent at the time of his death that did not pass through probate and thus that was never in petitioner's possession ie nonprobate assets see sec_20_2002-1 estate_tax regs once petitioner became delinquent in paying the estate_tax respondent both filed an nftl with respect to the probate property under petitioner's control and notified him of respondent's intent to levy to collect the unpaid tax see sec_6321 sec_6331 petitioner invoked his rights to a cdp hearing at which he was entitled to raise any relevant issue relating to the unpaid tax or the proposed levy see sec_6330 petitioner requested that respondent first pursue collection of the delinquent estate_tax from the holders of nonprobate assets included in the gross_estate so harding was accommodating to that suggestion and he included in the determination the statement that the irs would pursue collection of the estate_taxes first from the nonprobate assets it is true that if the estate_tax is not paid when due the commissioner may pursue collection from transferees and others who receive or had on the date of the decedent's death nonprobate assets includible in the gross_estate under sec_2034 through see sec_6324 sec_6901 h moreover a lien for estate_tax attaches at the date of the decedent's death to every part of the gross_estate whether or not the property comes into the possession of an executor or administrator see sec_6324 sec_301_6324-1 proced admin regs a principal aspect of petitioner's complaint with respect to the determination is that t he commissioner abused his discretion by failing to file a lien against the non-probate assets apparently petitioner is referring to the actions or nonactions of so baustert and perhaps other collection personnel in failing to file the special sec_6324 estate_tax lien before petitioner defaulted on his payment obligation and respondent undertook administrative collection actions we say that because petitioner states despite having full authority under irs sec_6324 the revenue_officer in the case sat idly by for ten years and refused to attach the non-probate assets from the estate we first observe that petitioner misunderstands sec_6324 unlike the general tax_lien provided for in sec_6321 which was the subject of the nftl and which attaches to all property belonging to a taxpayer after assessment demand and nonpayment of the tax and which secures the payment of all types of federal taxes including estate_taxes the special_estate_tax_lien comes into being without assessment or notice_and_demand automatically on the date of death and it attaches to all of the property the value of which is included in the gross_estate whether or not the property comes into the possession of the executor or administrator it continues for years unless before the end of the 10-year period the estate_tax is paid in full or becomes unenforceable by expiration of the period of limitations on collection see sec_6324 petitioner's claim that respondent abused his discretion by failing to file a special_estate_tax_lien against the nonprobate assets the value of which was included in decedent's gross_estate is without merit since that lien came into existence upon decedent's death without the necessity of respondent's doing anything putting aside petitioner's misunderstanding of the special_estate_tax_lien the gravamen of his argument seems to be that the nftl and the levy notice are not efficient and the least intrusive means to collect the remaining estate_tax because respondent unreasonably delayed for years proceeding against nonprobate assets and the unreasonableness of that delay is shown by so harding's belated decision that respondent should so proceed petitioner explains as part of the balancing analysis done by the irs the notice_of_determination noted that the non-probate assets should be attached first from this determination it can be undisputed that the irs viewed the attachment of the non-probate assets as no more intrusive than necessary the irs had ten years to attach the non-probate assets and for reasons known only to the commissioner his agents failed to take any_action to secure an interest in the non-probate assets for the payment of the tax_liability s uch inaction clearly worked to the detriment of the estate therefore it is unreasonable that the commissioner would attach the probate assets the petitioner should not suffer due to the dilatory actions of the irs which clearly constitute an abuse_of_discretion petitioner's argument reflects a basic misunderstanding of the scope of our review under sec_6330 the statute does not give us license to conduct a broad-ranging inquiry into the means by which respondent has sought to collect estate_tax from petitioner over the many years since decedent's death our focus is a narrow one we ask only whether so harding abused his discretion in sustaining the filing of the lien notice and the proposed levy action petitioner makes no argument that so harding failed to verify that issuance of the lien notice and the proposed levy action met the requirements of any applicable law or administrative procedure nor does petitioner identify any arguments he made at the hearing that so harding failed to consider in particular so harding considered and honored petitioner's request that respondent take action to avoid the need to proceed against family farmlands to secure payment of the estate_tax due so harding determined that respondent should pursue collection of the tax first from nonprobate assets and from parcels of real_estate other than the family farmlands and proceed against the farmlands only if the amounts obtained from those other sources proved inadequate to satisfy the outstanding liability thus petitioner can hardly complain that the collection action so harding recommended failed to balance the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary cf sec_6330 on the record before us we find that so harding did not abuse his discretion in determining to sustain the filing of the lien notice and subject_to the specified sequence of collection actions the proposed levy action b postdetermination events we are left only to consider that as the parties have stipulated the sec_6324 special_estate_tax_lien encumbering the nonprobate assets included in the gross_estate expired on date and respondent has not taken any_action to attach or otherwise pursue collection of the estate_tax liability with respect to nonprobate assets those are events occurring after appeals issued the determination on date and while pursuant to our authority under sec_6330 to review cdp determinations we may take into account changed circumstances see churchill v commissioner tcmemo_2011_182 wl at w e do have authority to remand a cdp case for consideration of changed circumstances when remand would be helpful necessary or productive petitioner has not convinced us that a remand would be helpful necessary or productive respondent explains that pursuant to his collection procedures he froze collection actions three months before the special_estate_tax_lien lapsed when on date petitioner filed the petition see internal_revenue_manual irm pt date stating that levy actions are suspended on filing of timely cdp_notice in other words argues respondent he agreed to petitioner's request to pursue non-probate assets but petitioner's actions prevented the collection action from going forward the regulations provide that the sec_6324 special_estate_tax_lien may be enforced by administrative levy sec_301_6331-1 proced admin regs notably it may also be enforced by judicial foreclosure see eg 52_f3d_781 8th cir in general levy actions that are the subject of a cdp hearing are suspended during the period of the hearing and any appeal see sec_6330 nonlevy collection actions such as initiating judicial proceedings to collect the tax that gives rise to a cdp hearing are permitted during that period see sec_301_6320-1 q a-g3 g q a-g3 proced admin regs we have no evidence of why respondent did not pursue judicial proceedings to foreclose on the estate's nonprobate assets but it may have been his judgment that there was insufficient time given the apparent absoluteness of the lien's 10-year duration see sec_6324 davis 52_f3d_781 10-year period is durational 517_f2d_230 7th cir same irm pt date states that the irs will follow davis and cleavenger lien foreclosure must be completed before expiration of ten years we see no grounds for remand in respondent's suspension of collection action during the pendency of this action before we close we point out that there may still be ways for respondent to collect the estate_tax liability from third parties for example the period of limitations applicable to the personal liability imposed on transferees and others by sec_6324 is not the 10-year period from the date of death provided in sec_6324 it is the 10-year collection_period provided in sec_6502 running from the date of assessment see united_states v bevan no 07-cv- mce jfm ps wl at e d cal date 539_fsupp_42 d md we do not know the date the estate_tax was assessed but the parties have stipulated that the estate_tax_return was filed date a date that almost certainly was before the date the estate_tax was assessed the 10-year period for imposing personal liability is probably still open iv conclusion we will sustain appeals' determination sustaining the filing of the lien notice and the proposed levy action decision will be entered for respondent
